People v Spencer (2017 NY Slip Op 00609)





People v Spencer


2017 NY Slip Op 00609


Decided on January 31, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 31, 2017

Friedman, J.P., Renwick, Saxe, Gische, JJ.


2953 1142/14

[*1]The People of the State of New York, Respondent,
vRodney Spencer, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Arielle Reid of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Frank Glaser of counsel), for respondent.

Judgment, Supreme Court, New York County (Jill Konviser, J., at suppression hearing; Michael Sonberg, at plea and sentencing), rendered June 23, 2015, convicting defendant, upon his plea of guilty, of tampering with physical evidence, and sentencing him, as a second felony offender, to a term of 1½ to 3 years, unanimously affirmed.
The court properly denied defendant's motion to suppress physical evidence, identification testimony and one of his statements to the police. An officer with extensive experience in narcotics arrests observed defendant, a known drug dealer, conduct a hand-to-hand exchange of an unidentified object in exchange for currency in a drug-prone location. The officer had also learned from an officer in an observation post that defendant had met with the buyer in a nearby park and directed the buyer to the parking garage where the sale was consummated. Based on the officer's training and experience, he recognized the overall pattern of behavior as characteristic of a drug transaction, regardless of whether the object was specifically recognizable as drugs or drug packaging (see People v Jones, 90 NY2d 835, 837 [1997]; People v Selby, 82 AD3d 433, 434 [1st Dept 2011], lv denied 17 NY3d 801 [2011]).
Additionally, there is no basis for disturbing the credibility determinations of the hearing court, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 31, 2017
CLERK